Citation Nr: 1341923	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a chronic disability manifested by hyperlipidemia, claimed as secondary to service-connected disabilities.  

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  

4.  Entitlement to a temporary total evaluation due to hospitalization for service-connected coronary artery disease.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) from July 2009 and June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

In January 2012, the Board remanded the Veteran's sleep apnea claim for further evidentiary development.  This claim has been returned to the Board.  

Also, in January 2012, the Board remanded the Veteran's claims for service connection for bilateral leg swelling and foot numbness for issuance of a Statement of the Case (SOC) pursuant to the United States Court of Appeals for Veterans Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999).  While the Veteran was provided a February 2012 SOC which continued to deny these claims, he did not perfect an appeal to the Board by submitting a timely substantive appeal.  As such, those issues are not before the Board at this time.  See Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  The RO has not treated those issues as on appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Preliminary Note

As a part of denying the Veteran's claim for a temporary total evaluation due to hospitalization for service-connected coronary artery disease in the June 2013 rating decision, the RO proposed to reduce the assigned evaluation for this disability from 30 percent to 10 percent.  Later that month, the Veteran expressed disagreement with the proposed reduction, among other things, and requested to participate in a hearing in connection with the proposed reduction.  However, to the Board's knowledge, the RO has yet to implement this rating reduction in a rating decision, and thus, the Veteran's statement cannot be considered as a notice of disagreement under 38 C.F.R. § 20.201 (2012) with respect to the reduction issue.  In light of above, the issues currently before the Board are as stated on the title page.  

The issues of entitlement to service connection for a chronic disability manifested by hyperlipidemia, claimed as secondary to service-connected disabilities, entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, and entitlement to a temporary total evaluation due to hospitalization for service-connected coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's sleep apnea has been aggravated by a service-connected disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that his sleep apnea is proximately related to or aggravated by one or more of his service-connected disabilities.  Specifically, the Veteran acknowledges that sleep apnea was diagnosed prior to diabetes and coronary artery disease, and alleges that these service-connected disabilities aggravated his sleep apnea.  

The record reflects that the Veteran was initially diagnosed with severe, chronic obstructive sleep apnea after a March 2002 sleep study, and service connection for coronary artery disease and diabetes mellitus, type II, was granted by the RO in a January 2010 rating decision; both effective from July 22, 2008.  As such, elements (1) and (2) for secondary service connection are demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's sleep apnea and his service-connected disabilities, whether by causation or aggravation, there are several nexus opinions addressing this point, and the Board will recount them in turn.  

In favor of the Veteran's claim is the May 2010 nexus opinion from Dr. Tamashiro, the Veteran's private physician, stating that the Veteran's sleep apnea is more likely than not aggravated by his service-connected disabilities (coronary heart disease and diabetes mellitus, type II).  The Board observes that Dr. Tamashiro reviewed the complete record and examined the Veteran on several occasions before providing this opinion, thus lending to the probative weight of such.  

The VA opinions of record, dated in August 2010 and October 2012 with an addendum in March 2013, reflect the VA examiners' opinions that there is no causative relationship between the Veteran's chronic sleep apnea and his service-connected disabilities because his sleep apnea diagnosis preceded the diagnoses for coronary artery disease and diabetes mellitus, type II.  However, that matter is not disputed by the Veteran.  As stated above, the crux on the Veteran's claim and his primary contention is that his sleep apnea was aggravated by his service-connected disabilities.  

The Board concludes that the only unfavorable VA opinions of record addressing aggravation under the Court's holding in Allen and 38 C.F.R. § 3.310 are inadequate.  Specifically, the October 2012 VA examiner's opinion that "[t]here is no clear indication of significant aggravation" is offered without rationale, thereby decreasing the opinions probative weight.  Further, the October 2012 examiner notes that sleep apnea may aggravate coronary artery disease and/or diabetes mellitus, but stated, "the reverse is not true."  Again, this statement is offered without rationale or further explanation.  Lastly, the examiner's use of phrases like  no "clear" indication of "significant" aggravation render the opinion of less probative weight because they appear to apply a burden of proof higher than "at least as likely as not".

The March 2013 addendum opinion does not address aggravation, but rather, expresses disagreement with Dr. Tamashiro's opinion, noting that the Veteran had several risk factors for developing sleep apnea other than diabetes mellitus, type II and coronary artery disease.  While the Board acknowledges this opinion, it does not significantly affect the probative weight of Dr. Tamashiro's May 2010 opinion because the Veteran has submitted several electronic and paper treatise articles which bolster the private opinion.  38 C.F.R. § 4.2 (2013); see also Sacks v. West, 11 Vet. App. 314 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships). 

In light of the foregoing, the Board concludes that competent and probative evidence of record is, at least, in equipoise as to whether the Veteran's sleep apnea is aggravated by the Veteran's service-connected disabilities (diabetes mellitus, type II, and coronary artery disease).  Ultimately, even though the evidence demonstrates that the Veteran's sleep apnea diagnosis pre-dates that of his diagnoses of coronary artery disease and diabetes mellitus, type II, the evidence as to whether his sleep apnea is aggravated by his service-connected disabilities is evenly balanced.  Indeed, service connection on a secondary basis can be granted both for direct causation of a disability by a service-connected disability, but also that the nonservice-connected disability was aggravated by the service-connected disability.  The evidence is equally weighted in favor of such a relationship as it is against.  Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 C.F.R. § 3.102 (2013); 


ORDER

Entitlement to service connection for sleep apnea is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

In the June 2013 rating decision, the RO denied the Veteran's claims for (1) service connection for hyperlipidemia, claimed as secondary to service-connected disabilities, (2)  an evaluation in excess of 20 percent for diabetes mellitus, type II, and (3) a temporary total evaluation due to hospitalization for service-connected coronary artery disease.  In a statement received by VA later that month, the Veteran expressed disagreement with these determinations in a timely fashion.  The Veteran was not provided a statement of the case (SOC) subsequent to his June 2013notice of disagreement (NOD).  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case (SOC) addressing the issues of (1) entitlement to service connection for a chronic disability manifested by hyperlipidemia, claimed as secondary to service-connected disabilities, (2) entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, and (3) entitlement to a temporary total evaluation due to hospitalization for service-connected coronary artery disease.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran and his representative should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


